       Case 2:19-cr-00129-MCE Document 102 Filed 10/29/20 Page 1 of 5


1    CANDICE L. FIELDS
     Candice Fields Law
2    520 Capitol Mall, Suite 750
3    Sacramento, CA 95814
     Telephone: (916)414-8050
4    Facsimile:   (916)790-9450

5    Attorney for Defendant
     Sabrina Toilolo
6

7
                                 UNITED STATES DISTRICT COURT
8
                               EASTERN DISTRICT OF CALIFORNIA
9

10
      UNITED STATES OF AMERICA,                       2:19-CR-0129-MCE
11

12
                                Plaintiff,
                                                      STIPULATION REGARDING
13                                                    EXCLUDABLE TIME PERIODS UNDER
                               v.                     SPEEDY TRIAL ACT; [PROPOSED]
14                                                    FINDINGS AND ORDER
      JOHNATHAN WARD, and
15    SABRINA RAYLENE TOILOLO,
16                                                    DATE: October 29, 2020
17                             Defendants.            TIME: 10:00 a.m.
                                                      COURT: Hon. Morrison C. England, Jr.
18

19
20

21          This case was previously set for a status conference on October 29, 2020. The

22   government and defendants’ current counsel -- Mark Reichel for Johnathon Ward and

23   Candice Fields for Sabrina Raylene Toilolo -- (the “parties”) now seek to continue the

24   status conference to October 29, 2020, and exclude time under the Speedy Trial Act and

25   Local Code T4 for defense preparation.

26          On May 13, 2020, this Court issued General Order 618, which suspends all jury

27   trials in the Eastern District of California “until further notice.” Further, pursuant to

28   General Order 611, this Court’s declaration of judicial emergency under 18 U.S.C.
                                                     1
              STIPULATION AND [PROPOSED] ORDER EXTENDING THE TERM OF PROBATION
         Case 2:19-cr-00129-MCE Document 102 Filed 10/29/20 Page 2 of 5


1    § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this
2    Court’s judicial emergency, this Court has allowed district judges to continue all criminal
3    matters to a date after May 2, 2021.1 This and previous General Orders, as well as the
4    declarations of judicial emergency, were entered to address public health concerns
5    related to COVID-19.
6            Although the General Orders and declarations of emergency address the district-
7    wide health concern, the Supreme Court has emphasized that the Speedy Trial Act’s
8    end-of-justice provision “counteract[s] substantive openendedness with procedural
9    strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner v. United
10   States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
11   exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be
12   harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153
13   (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set
14   forth explicit findings on the record “either orally or in writing”).
15           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as
16   both mandatory and inexcusable—General Orders 611, 612, 617, and 618 and the
17   subsequent declaration of judicial emergency require specific supplementation. Ends-of-
18   justice continuances are excludable only if “the judge granted such continuance on the
19   basis of his findings that the ends of justice served by taking such action outweigh the
20   best interest of the public and the defendant in a speedy trial.” 18 U.S.C.
21   § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in
22   the record of the case, either orally or in writing, its reason or finding that the ends of
23   justice served by the granting of such continuance outweigh the best interests of the
24   public and the defendant in a speedy trial.” Id.
25           The General Orders and declaration of judicial emergency exclude delay in the
26   “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial
27   1
      A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the request of
     counsel, after consultation with counsel and the Clerk of the Court to the extent such an order will impact
28   court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
                                                           2
                     STIPULATION REGARDING EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL ACT
         Case 2:19-cr-00129-MCE Document 102 Filed 10/29/20 Page 3 of 5


1    Act does not directly address continuances stemming from pandemics, natural disasters,
2    or other emergencies, this Court has discretion to order a continuance in such
3    circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice
4    continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764
5    (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to
6    proceed. Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329
7    (S.D.N.Y. 2001) (citing Furlow to exclude time following the September 11, 2001 terrorist
8    attacks and the resultant public emergency). The coronavirus is posing a similar, albeit
9    more enduring, barrier to the prompt proceedings mandated by the statutory rules.
10           In light of the societal context created by the foregoing, this Court should consider
11   the following case-specific facts in finding excludable delay appropriate in this particular
12   case under the ends-of-justice exception, § 3161(h)(7) (Local Code T4). 2 If continued,
13   this Court should designate a new date for the status conference. United States v.
14   Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be
15   “specifically limited in time”).
16                                               STIPULATION
17           Plaintiff United States of America, by and through its counsel of record, and
18   defendant, by and through defendant’s counsel of record, hereby stipulate as follows:
19               1. By previous order, this matter was set for status on CURRENT DATE.
20               2. By this stipulation, defendants now move to continue the status conference
21               to January 28, 2021, and exclude time between CURRENT DATE, and
22               January 28, 2021, under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].
23               3. The parties agree and stipulate, and request that the Court find the
24               following:
25                   a)       The government has represented that the discovery associated with
26           this case includes over 110 GB of electronic documents including well over
27   2
       The parties note that General Order 612 acknowledges that a district judge may make “additional
     findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D. Cal. March 18,
28   2020).
                                                           3
                     STIPULATION REGARDING EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL ACT
     Case 2:19-cr-00129-MCE Document 102 Filed 10/29/20 Page 4 of 5


1        11,500 of pages of police reports, search warrant returns, subpoena returns,
2        cellphone extractions, photographs, and bank/financial records, as well as several
3        hundred audio/video files. All of this discovery has been either produced directly
4        to counsel and/or made available for inspection and copying.
5                 b)     Counsel for Defendants Johnathon Ward and Sabrina Toilolo
6        (“defendants”) were recently appointed and desire additional time to review the
7        current charges, review discovery, conduct research and investigation into the
8        charges and alleged acts, consult with their clients, and otherwise prepare for
9        trial.
10                c)     At this time, the defendants have no objection to the Court’s
11       continuance of the status conference to January 28, 2021, and agree that such a
12       continuance is necessary for effective preparation as outlined below.
13                d)     Counsel for defendants believe that the Court’s continuance will
14       provide them reasonable time necessary for effective preparation, taking into
15       account the exercise of due diligence.
16                e)     The government does not object to the continuance.
17                f)     In addition to the public health concerns cited by the General Orders
18       and declarations of judicial emergency, and presented by the evolving COVID-19
19       pandemic, an ends-of-justice delay is particularly apt in this case because
20       defendants’ counsel have relayed that they have been delayed in consulting with
21       defendants due to the COVID-19 pandemic and visitation restrictions at the jail
22       where the defendants are detained.
23                g)     Based on the above-stated findings, the ends of justice served by
24       continuing the case as requested outweigh the interest of the public and the
25       defendants in a trial within the original date prescribed by the Speedy Trial Act.
26                h)     For the purpose of computing time under the Speedy Trial Act, 18
27       U.S.C. § 3161, et seq., within which trial must commence, the time period of
28       October 29, 2020, to January 28, 2021, inclusive, is deemed excludable pursuant
                                                   4
                  STIPULATION REGARDING EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL ACT
       Case 2:19-cr-00129-MCE Document 102 Filed 10/29/20 Page 5 of 5


1          to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a
2          continuance granted by the Court at defendant’s request on the basis of the
3          Court’s finding that the ends of justice served by taking such action outweigh the
4          best interest of the public and the defendants in a speedy trial.
5          4.     Nothing in this stipulation and order shall preclude a finding that other
6          provisions of the Speedy Trial Act dictate that additional time periods are
7          excludable from the period within which a trial must commence.
8          IT IS SO STIPULATED.
9
      Dated: October 26, 2020                           McGREGOR W. SCOTT
10                                                      United States Attorney
11
                                                        /s/ ROBERT J. ARTUZ
12                                                      ROBERT J. ARTUZ
                                                        Special Assistant U.S. Attorney
13

14
      Dated: October 26, 2020                           /s/ MARK REICHEL
15                                                       MARK REICHEL
                                                        Counsel for Defendant
16                                                      JOHNATHON WARD
17

18    Dated: October 26, 2020                           /s/ CANDICE FIELDS
                                                        CANDICE FIELDS
19                                                      Counsel for Defendant
                                                        SABRINA RAYLENE TOILOLO
20

21
     IT IS SO ORDERED.
22
     Dated: October 28, 2020
23

24

25

26

27

28
                                                   5
                  STIPULATION REGARDING EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL ACT
